Citation Nr: 0826436	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-32 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Network Authorization And 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at the Elko Clinic in Elko, Nevada on 
February 27, 2003 and February 28, 2003.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1960 to October 
1962.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 determination of VA's 
Network Authorization And Payment Center in Fort Harrison, 
Montana.

The veteran's appeal initially involved a claim for payment 
of unauthorized medical expenses for services rendered at the 
Elko Clinic in Elko, Nevada on December 20, 2002, February 
27, 2003, February 28, 2003 and March 4, 2003.  However, in a 
written statement received in October 2006, the veteran 
clarified that he wished to cancel his appeal with regard to 
services rendered on December 20, 2002 and March 4, 2003.  
The Board has thus recharacterized the claim on appeal as is 
shown on the previous page.

The veteran initially requested a hearing before the Board in 
support of his appeal.  After the Veterans Health 
Administration in Washington, D.C. acknowledged this request 
in a letter dated October 2006, however, the veteran withdrew 
it and asked the Board to consider his appeal based on the 
evidence then of record.  The Board thus deems the veteran's 
hearing request withdrawn.


FINDINGS OF FACT

1.  The veteran received medical care at Elko Clinic in Elko, 
Nevada on February 27, 2003 and February 28, 2003.  

2.  Service connection is not in effect for the disability 
for which the veteran received care.

3.  Elko Clinic is not a hospital emergency department and 
does not hold itself out as providing emergency care to the 
public.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at the Elko Clinic in 
Elko, Nevada on February 27, 2003 and February 28, 2003 have 
not been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 
C.F.R. §§ 17.54, 17.1000-1008 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even 
assuming otherwise, a remand for further notification and 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such action could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The veteran received medical care at Elko Clinic in Elko, 
Nevada on February 27, 2003 and February 28, 2003.  According 
to written statements he submitted during the course of this 
appeal, on February 27, 2003, the veteran could not breathe, 
thought he was suffocating, and had no means to get to the 
out-of-town emergency room.  He thus went to Elko Clinic, 
which is down the street from his home, and when he arrived, 
he was not ambulatory and required assistance to get inside.  
The doctor then diagnosed pneumonia and wanted to admit the 
veteran for this condition, but the veteran declined.  The 
veteran asserts that the doctor indicated that the veteran 
might have expired if he had not sought treatment.  The 
veteran further asserts that, because he sought care at the 
clinic on an emergency basis, VA should pay for the expenses 
incurred secondary to such care. 

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or 
(D) for any illness in the case of a veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to records of the February 27, 2003 and February 
28, 2003 visits, as alleged, the veteran received care for 
bronchopneumonia.  At that time, the veteran was not service 
connected for any disability.  The treatment at issue was 
thus not rendered for such a disability or one associated 
therewith.  Based on this fact, the veteran does not meet the 
criteria for entitlement under 38 U.S.C.A. § 1728(a) (West 
2002).  He may, however, be entitled to payment for such care 
under 38 U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. §§ 
17.1000-1008 (2007). 

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2007).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In this case, the veteran does not claim, and the evidence 
does not establish, that VA provided authorization for the 
veteran to receive the medical care at issue.  Regardless, 
the veteran does not meet the criteria listed above.  Elko 
Clinic is not a hospital emergency department and does not 
hold itself out as providing emergency care to the public.  
In fact, according to information in the claims file, there 
is an emergency room in a hospital in Elko, where the veteran 
lived and could have sought care.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at the Elko Clinic in Elko, 
Nevada from February 27, 2003 to February 28, 2003 have not 
been met.  The evidence in this case is not in relative 
equipoise; therefore, the benefit-of-the-doubt rule is not 
for application.  Rather, as a preponderance of the evidence 
is against the claim, it must be denied.  


ORDER

Payment of unauthorized medical expenses for services 
rendered at the Elko Clinic in Elko, Nevada from February 27, 
2003 to February 28, 2003 is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


